DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 6, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) October 2, 2021 have been considered but are moot because a new ground of rejection has been applied to the references applied in the prior rejection of record.
This action is non-final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akira JP2002/050236.

In regards to claim 1, Akira teaches wire harness, comprising: an electrical wire (3) including a core wire (10) and an insulating covering (11) for covering the core wire (10); and a sheet material (7) in which the electrical wire (3) is disposed on a resin main surface (the covering portion (11) located on the part (3a) of the covered electric wire (3) is welded to the insulating layer (7), paragraph [0026]), and a part of the main surface having contact with the electrical wire (3) is capable of being welded to the insulating covering (7) of the electrical wire (3)(the covering portion (11) located on the part (3a) of the covered electric wire (3) is welded to the insulating layer (7), paragraph [0026]), thereby forming an electrical wire fixing part (at (3a), figure 6).

Akira does not explicitly state a thickness dimension of a first covering part in the insulating covering on a side of the electrical wire fixing part in relation to the core wire is formed smaller than a thickness dimension of a second covering part located on an opposite side of the core wire, and a sum of a thickness dimension of a part of the sheet material to which the first covering part is welded and a 
	Akira does teach (in the figure below) a thickness dimension of a first covering part (insulation (11) below the conductor (10)) in the insulating covering (11) on a side of the electrical wire fixing part in relation to the core wire (10) is formed smaller than a thickness dimension of a second covering part located (insulation (11) above the conductor (10)) on an opposite side of the core wire (10), and a sum of a thickness dimension of a part of the sheet material (shown in the figure below)  to which the first covering part is welded and a thickness dimension of the first covering part is formed equal to or larger than a thickness dimension of the second covering part (shown in the figure below).

    PNG
    media_image1.png
    426
    654
    media_image1.png
    Greyscale

It would have been an obvious matter of design choice to have made the shape of a thickness dimension of a first covering part in the insulating covering on a side of the electrical wire fixing part in relation to the core wire is formed smaller than a thickness dimension of a second covering part located on an opposite side of the core wire, and a sum of a thickness dimension of a part of the sheet material to which the first covering part is welded and a thickness dimension of the first covering part is formed equal to or larger than a thickness dimension of the second covering part as shown I the figure of Arika; according to Arika, with this structure, the core wire improves mechanical strength (paragraph [0016]).

In regards to claim 3, Akira teaches the wire harness according to claim 1, wherein a width dimension at a boundary surface of a welding part between the insulating covering and the sheet material (3)(lower portion of the insulating layer (11)) is formed larger than a width dimension in a part of the electrical wire through a center of the core wire (3)(upper portion of the insulating layer (11).  

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akira JP2002/050236 in view of Ichikawa et al. (US 6, 578, 263).

In regards to claim 4, Akira teaches the wire harness according to claim 1.

Akira does not explicitly teach a part including the electrical wire fixing part is formed equal to or harder than the insulating covering.

Ichikawa et al. teaches the difference between softness and hardness will be described below. For example, assume that vinyl chloride is used as a base material, and that a phthalate-based material, e.g., ester phthalate is used as a plasticizer. In this case, the soft material contains 15 or more parts of plasticizer with respect to 100 parts of base material. A half-hard material contains 5 to 15 or less parts of plasticizer with respect to 100 parts of base material. A hard material contains 0 to 5 parts of plasticizer with respect to 100 parts of base material. The soft material in this specification contains 30 to 60 parts of plasticizer with respect to 100 parts of base material, i.e., vinyl chloride (column 4, lines 16-28).

 due to the plasticizer as taught by Ichikawa et al. since it is well known in the art that plasticizers are used to convert PVC, a rigid plastic, into a soft, flexible, and elastic material (https://www.sciencedirect.com/topics/chemistry/plasticizer)(the soft PVC resin is obtained by adding plasticizer to the PVC resin, paragraph [0002] of Nakashima et al.).  Making the part including the electrical wire fixing part formed equal to or harder than the insulating covering would ensure that the insulating layer is strong enough to serve as a protective layer between the cable and the conductive sheet;  discovering an optimum value of a result effective variable involves only routine skill in the art. Iii re Boesch, Eli f.2d 272, 205 USPQ 215.

In regards to claim 5, Akira teaches wire harness, comprising: an electrical wire (3) including a core wire (10) and an insulating covering (11) for covering the core wire (10); and a sheet material (7) in which the electrical wire (3) is disposed on a resin main surface (the covering portion (11) located on the part (3a) of the covered electric wire (3) is welded to the insulating layer (7), paragraph [0026]), and a part of the main surface having contact with the electrical wire (3) is capable of being welded to the insulating covering (7) of the electrical wire (3)(the covering portion (11) located on the part (3a) of the covered electric wire (3) is welded to the insulating layer (7), paragraph [0026]), thereby forming an electrical wire fixing part (at (3a), figure 6).
 
Akira does not explicitly state a thickness dimension of a first covering part in the insulating covering on a side of the electrical wire fixing part in relation to the core wire is formed smaller than a thickness dimension of a second covering part located on an opposite side of the core wire, and a sum of a thickness dimension of a part of the sheet material to which the first covering part is welded and a 

Akira does teach (in the figure below) a thickness dimension of a first covering part (insulation (11) below the conductor (10)) in the insulating covering (11) on a side of the electrical wire fixing part in relation to the core wire (10) is formed smaller than a thickness dimension of a second covering part located (insulation (11) above the conductor (10)) on an opposite side of the core wire (10), and a sum of a thickness dimension of a part of the sheet material (shown in the figure below)  to which the first covering part is welded and a thickness dimension of the first covering part is formed equal to or larger than a thickness dimension of the second covering part (shown in the figure below).


    PNG
    media_image1.png
    426
    654
    media_image1.png
    Greyscale

 
It would have been an obvious matter of design choice to have made the shape of a thickness dimension of a first covering part in the insulating covering on a side of the electrical wire fixing part in relation to the core wire is formed smaller than a thickness dimension of a second covering part located on an opposite side of the core wire, and a sum of a thickness dimension of a part of the sheet material to which the first covering part is welded and a thickness dimension of the first covering part is formed 

Akira does teach the insulating layer (layer (6) of the insulating layer (7)) and the insulating covering (11) being made of polyvinyl chloride (paragraphs [0024] – [0025]) and both insulating layer (6) and insulating cover (11) having flexibility (paragraph [0024]-[0025]). Akira also teaches, the insulating layer (7) is overlaid with the covering portion (11), that is, the covered electric wire (3). Therefore, it is possible to prevent the conductor layer (4) from being damaged as compared with the case where the covered electric wire (3) is superposed on the conductor layer (4) and ultrasonic welding is performed (paragraph [0035]); in other words it serves as a protective layer.

Akira does not teach explicitly teach a part including the electrical wire fixing part is formed equal to or harder than the insulating covering,  both the insulating covering and the electrical wire fixing part include a plasticizer, and a ratio of a plasticizer to polyvinyl chloride constituting the part including the {P61364 04978241.DOC}3P61364Appl. No.: 17/043,105electrical wire fixing part is equal to or smaller than a ratio of a plasticizer to polyvinyl chloride constituting the insulating covering, thus the part including the electrical wire fixing part is formed equal to or harder than the insulating covering.

Ichikawa et al. teaches the difference between softness and hardness will be described below. For example, assume that vinyl chloride is used as a base material, and that a phthalate-based material, e.g., ester phthalate is used as a plasticizer. In this case, the soft material contains 15 or more parts of plasticizer with respect to 100 parts of base material. A half-hard material contains 5 to 15 or less parts of plasticizer with respect to 100 parts of base material. A hard material contains 0 to 5 parts of plasticizer with respect to 100 parts of base material. The soft material in this specification contains 30 

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the insulation layer of the conductor and the fixing part (both containing PVC) of Akira the plasticizer as taught by Ichikawa et al. since it is well known in the art that plasticizers are used to convert PVC, a rigid plastic, into a soft, flexible, and elastic material (https://www.sciencedirect.com/topics/chemistry/plasticizer)(the soft PVC resin is obtained by adding plasticizer to the PVC resin, paragraph [0002] of Nakashima et al.).  It would have been obvious to one of ordinary skilled in the art at the time of the invention to have made a ratio of a plasticizer to polyvinyl chloride constituting the part including the electrical wire fixing part is equal to or smaller than a ratio of a plasticizer to polyvinyl chloride constituting the insulating covering, thus the part including the electrical wire fixing part is formed equal to or harder than the insulating covering so that the insulating layer is strong enough to serve as a protective layer between the cable and the conductive sheet;   discovering an optimum value of a result effective variable involves only routine skill in the art. Iii re Boesch, Eli f.2d 272, 205 USPQ 215.

In regards to claim 6, Akira teaches the a method of manufacturing a wire harness, comprising steps of: (a) locating an electrical wire (3) including a core wire (10) and an insulating covering (11) for covering the core wire (10) on a resin electrical wire disposed part in a sheet material (the covering portion (11) located on the part (3a) of the covered electric wire (3) is welded to the insulating layer (7), paragraph [0026]), and sandwiching the electrical wire (3) and the electrical wire disposed part by a sandwiching member (20,21); and (b) after the locating and sandwiching step of (a), ultrasonic-welding the insulating covering and the electrical wire disposed part , wherein at a time of performing the 

Akira does not explicitly teach a part including the electrical wire disposed part becomes equal to or harder than the insulating covering, and at a time of ultrasonic-welding, a ratio of a plasticizer to polyvinyl chloride constituting the part including the electrical wire fixing part is equal to or smaller than a ratio of a plasticizer to polyvinyl chloride constituting the insulating covering, thus the part including the electrical wire fixing part is formed equal to or harder than the insulating covering.

Ichikawa et al. teaches the difference between softness and hardness will be described below. For example, assume that vinyl chloride is used as a base material, and that a phthalate-based material, e.g., ester phthalate is used as a plasticizer. In this case, the soft material contains 15 or more parts of plasticizer with respect to 100 parts of base material. A half-hard material contains 5 to 15 or less parts of plasticizer with respect to 100 parts of base material. A hard material contains 0 to 5 parts of plasticizer with respect to 100 parts of base material. The soft material in this specification contains 30 to 60 parts of plasticizer with respect to 100 parts of base material, i.e., vinyl chloride (column 4, lines 16-28).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the insulation layer of the conductor and the fixing part (both containing PVC) of Akira the plasticizer as taught by Ichikawa et al. since it is well known in the art that plasticizers are used to convert PVC, a rigid plastic, into a soft, flexible, and elastic material (https://www.sciencedirect.com/topics/chemistry/plasticizer)(the soft PVC resin is obtained by adding plasticizer to the PVC resin, paragraph [0002] of Nakashima et al.).  It would have been obvious to one of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-892 form.


	Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/KRYSTAL ROBINSON/Examiner, Art Unit 2847